Honorable Russell G. Brockfeld State Representative, District 108 Room 204, State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Brockfeld:
This opinion is in response to your question asking as follows:
              "Who may serve as a Medical Examiner under the provisions of Section 58.705
RSMo Supp. 1975? Does this section refer only to M.D.'s and D.O.'s or does it also allow persons licensed by other boards dealing with the healing arts, such as the Board of Chiropractic Examiners, Dental Board, Board of Optometry, Board of Podiatry and Board of Nursing to serve as county medical examiners?"
The section to which you refer, Section 58.705, RSMo Supp. 1975, provides in part:
              "1.  The county medical examiner shall be a physician duly licensed to practice by the state board of the healing arts. . . ."
Your question may therefore be answered by determining those persons who, in accordance with the requirements of the above-quoted section, are licensed by the State Board of Registration for the Healing Arts as physicians.
The requirements for licensure by this Board as physicians and surgeons are set out in Chapter 334, RSMo. To receive such a license, a candidate must make application to the Board and must meet the qualifications enumerated in Section 334.031, which include, inter alia, a specified preprofessional education and graduation from a reputable medical or osteopathic college. The candidate must also take and pass an examination administered by the Board, Section 334,040, RSMo, unless this examination is waived in accordance with the reciprocity provisions outlined in Section 334.043. Upon compliance with the foregoing, the applicant is granted a certificate of registration or license, Section334.070, RSMo.
No other person is granted a license as a physician or surgeon under this chapter, whether he or she holds himself out as a member of one of the professions listed in your question and is lawfully practicing as such, or is a lay person.
Therefore, only those persons licensed as physicians by the State Board of Registration for the Healing Arts are eligible to hold the office of county medical examiners.
CONCLUSION
It is the opinion of this office that the term "physician" as used in Section 58.705, RSMo Supp. 1975, refers only to physicians licensed under Chapter 334, RSMo.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Lucia Leggette.
Very truly yours,
                                  JOHN ASHCROFT Attorney General